


ACQUISITION MEMORANDUM




 “Proposed 100% Interest Purchase Agreement”




February 15, 2006







Attn: Mr. C.W. Tucker and Mr. Thomas H. Noble




                

Quest Oil Corporation (Buyer) is interested in pursuing the purchase of 100%
interest in L-TEXX Petroleum, LP, L-TEXX Management, LLC and Longleaf
Production, LLC (the Companies) held equally by members C. W. (Bill) Tucker &
Thomas H. Noble (Sellers).




The following terms as agreed will form the basis of a formal “Acquisition
Agreement”.  Upon signing “Acquisition Memorandum” the parties will have 45 days
to conclude due diligence and decide to conclude the “Acquisition Agreement”.
 The Acquisition Agreement and related closing documents will have such terms
that are customary for this type of transaction.




1.

The “Acquisition Memorandum” is representing the 100% Interest Purchase
Agreement of the Companies as they are presently being operated, including all
staff, equipment, liabilities, assets, reserves, production and infrastructure
as identified on the financial statements of the Companies as of this date as
executed on the “Acquisition Memorandum”.

 

2.

Proven Reserve Assets belonging to the Companies consist of those contained in
the leases owned by the Companies, as detailed in Exhibit “A” and subject to
verification by independent legal opinion providing confirmation the leases are
in good standing, as represented free of all liens (other than assumed Bank
debt), encumbrances and environmental issues.

 

3.

Equipment Assets are those belonging to the Companies as detailed in Exhibit
“B”. All the equipment type assets owned by the Companies listed under Exhibit
“B”, is understood to be the tools-of-the-trade, roads, electrical systems and
the oil & gas gathering systems, to the extent owned by the Companies, will be
included as part of the 100% Interest Purchase Agreement.  Included in the
“Acquisition” is the Dula Pipeline, consisting of 7.5 miles of 6 inch diameter
intrastate trunk line with several additional miles of 2 & 3 inch gathering
systems.  The Dula Pipeline is within the geographical area of the leases,
located in Harrison County – near the city of Waskom, Texas. All rights titles
and interests will be assigned to “Buyer” at closing.  








Quest Oil and Longleaf Term Sheet

February 15, 2006




--------------------------------------------------------------------------------




4.

All assets owned by the Companies, the Dula Pipeline and the Sellers’ interest
in the Companies and the Dula Pipeline are being sold by Sellers “where is/as
is.”  Sellers “warrants and represents” there will be no existing liens on any
of the assets being sold (other than liens securing any assumed Bank debt) and
there is no known pending litigation involving the Companies or any of the
assets being sold.  There are no other warranties and all other warranties and
representations will be expressly disclaimed and excluded. 




5.

The acquisition of the Companies, will include all intellectual property not
limited to, seismic data, structure maps, logs, production data, web sites,
domains, and other related documentation owned by the Companies. It will also
include all historical accounting records and all active oil & gas purchase
agreements presently in place.




6.

Acquisition Terms:




a.

$100,000 non-refundable deposit held in trust by Sellers’ legal counsel, to be
deposited with Sellers’ legal counsel within 3 business days of signing this
Acquisition Memorandum. Deposit will be applied to cash payment at closing.
 Deposit will be returned to Quest Oil Corporation if there is evidence of
fraud, non-disclosure, falsifying records relating to but not limited to;
production levels, number of wells, leases, assets, bank debt, accounts payable,
other liabilities and obligations, environmental issues. The Deposit will be
paid to Sellers if Quest does not close at no fault or default of Sellers.




b.

Issuance of 2,000,000 Class A Voting common shares of Quest Oil Corporation,
issued under Rule 144 subject to liquidation rules and Trade Agreement as
defined in Exhibit “C”.




i.

Stock price trigger of events.

1.

10 day average trailing closing price of $2.50 or greater at date of second
anniversary and Buyer will make available legal opinion on Sellers shares
allowing shares to be free and clear to trade according to the Trade Agreement.

2.

10 day average trailing closing price of $1.50 - $2.50 stock price at date of
second anniversary Sellers are entitled to top up provision totaling a stock
value of $5 million and in addition Buyer will make available legal opinion on
Sellers shares allowing shares to be free and clear to trade according to the
Trade Agreement.

3.

10 day average trailing closing price of under $1.49 stock price at date of
second anniversary Sellers are entitled to a cash payment from Quest Oil
Corporation of $5 million and the shares will be transferred by Seller back to
Quest Oil Corporation.








Quest Oil and Longleaf Term Sheet

February 15, 2006




--------------------------------------------------------------------------------

c.

$1,200,000 cash payment; payable $1,200,000 due and payable at closing.




d.

Seller’s are entitled to a security interest, deed of trust lien and collateral
assignment (subordinate only to any existing liens securing the assumed Bank
debt) on all of the assets of the Companies and on Sellers ownership interest in
the Companies being sold to Quest Oil Corporation to secure performance of Quest
Oil Company’s obligations.  The liens shall be released at such time that the
 trigger event is removed or stock and cash obligations are met.  




7.

Bank debt instruments of approximately $1,100,000 will be assumed by the Buyer
and will be retired or restructured within a period of six months after closing.
 Sellers will remain on debt with personal guarantees for a period of six
months.  The Buyer will provide Sellers indemnification until such time Buyer
can repay debt or restructure up to a period of six months. Buyer must provide
Sellers a formal release from any personal guaranties of such debt within a
period of six months after closing.




8.

The Company’s staff and management agree to work together and assist Buyer in
the purchase transition. This will give Buyer the opportunity and latitude to
discuss employment and terms with the Companies employees. Company management,
Bill Tucker and Superintendent will be made available for a period of 60 days at
no cost to Buyer.




9.

At 12:01 am of the day of Closing, all oil in the tanks will become the property
of Buyer and all gas passing the Sales Meter recorded after Closing will belong
to Buyer.




10.

Sellers limit their liability up to $250,000 and for no more than two years
after Closing.   Accordingly, any indemnity and related provisions contained in
the definitive purchase agreement from Sellers in favor of Buyer will be limited
to a maximum of $250,000 and two years.




11.

Sellers agree to have a new Reserve Analysis Report prepared (at their cost) by
an independent third-party engineering firm mutually agreed to by Buyer and
Sellers.  Sellers make no warranty or representation regarding the Reserve
Analysis Report or the Proven Reserve Assets and Buyer shall rely solely on its
own investigation and analysis in regards to the Proven Reserve Assets.




14.

Buyer agrees that it will replace Sellers obligations on bonding guarantee of
$50,000 cash bond in place with the TRRC within 30 days of Closing.  Any refund
of the $50,000 cash bond that Sellers currently have in place with the TRCC
shall belong to and be paid to Sellers.




15.

Buyers agree that all outstanding Accounts Receivables belonging to the
Companies at Closing will be turned-over to the Seller’s lawyer and held in
trust to offset accounts payable received by Buyer after closing. Accounts
Payable





Quest Oil and Longleaf Term Sheet

February 15, 2006




--------------------------------------------------------------------------------

defined as expenses relating to or incurred by the Companies in the day to day
operations until closing date.




16.

The Buyer agrees to maintain adequate insurance coverage on the Equipment Assets
assure full replacement value in case of loss or damage where applicable.
Sellers will be named as lienholders on such insurance.  Buyer also agrees to
maintain comprehensive liability insurance coverage with coverages not less than
currently being maintained by the Companies.




17.

Each party will pay its own closing costs and expenses.  Buyer will pay for any
due diligence reports, testing, surveys, and title policy or anything as Buyer
may desire to conclude due diligence.




18.

Sellers’ accountant will prepare internal financial statements for the purpose
of closing “acquisition agreement”, all federal income tax returns for the
Companies to reflect the change in ownership as of the closing date, with
Sellers being responsible for all income realized from ownership of the
Companies prior to and through the closing date and Buyer being responsible for
all income realized from ownership of the Companies after the closing date.  The
cost of preparation valid internal monthly statements will be the cost of the
Seller. The cost of the preparation of the audited and consolidated financial
statements will be paid by the Buyer.




19.

The definitive agreement will have a dispute resolution clause providing that
the Agreement is governed by Texas law and all disputes will be resolved by
binding arbitration conducted in Jefferson County, Texas.










ACCEPTED BY:                                                         ACCEPTED
BY:

QUEST OIL CORPORATION




                                                                         

_______________________,

 

________

,

Cameron S. King

C. W. (Bill) Tucker       

President and CEO

      

Member










Date:

,

Date:

,

                           




                                                                              

ACCEPTED BY:




                                                                            ___________________,
______

                                                                            Thomas
H. Noble            Date

Member





Quest Oil and Longleaf Term Sheet

February 15, 2006




--------------------------------------------------------------------------------

EXHIBIT “A”




“LEASES”





Quest Oil and Longleaf Term Sheet

February 15, 2006




--------------------------------------------------------------------------------

EXHIBIT “B”




“COMPANY ASSETS”





Quest Oil and Longleaf Term Sheet

February 15, 2006




--------------------------------------------------------------------------------







EXHIBIT “C”




“STRUCTURED TRADE AGREEMENT”





Quest Oil and Longleaf Term Sheet

February 15, 2006


